DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-11 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al (US 2003/0195884 A1), in view of Zhou et al (US 2012/0110071 A1), and further in view of Sardesai et al (US 2017/0147795 A1).
As to claims 1 and 18, Boyd teaches A system for recommending at least one match, the system comprising: 
a) at least one processor adapted to communicate with at least one computing device, and adapted to correspond to at least one user (Boyd discloses computers and computers contain processors. See [0003] and [0004]); and 
b) a non-transitory computer storage medium comprising at least one sequence of instruction (Boyd discloses computers and computers contain storage media. See [0003] and [0004]) that, when executed by the processor, causes the processor to:
i) receive a profile of the user based on an input given by the user at an application running on the computing device (Boyd discloses user-specific information (commonly found in a user profile) is incorporated into content recommendation calculations, which suggests it is an input. See [0050]); 


iv) access at least one memory configured to store data corresponding to a plurality of entities (Boyd describes various storage components corresponding to recommended content. See [0020]); 
v) determine the at least one match from the plurality of entities (Boyd discloses choses content to recommend to the user specific information. See [0050]); and 
vi) recommend the at least one match to display at the computing device of the user (Boyd presents a URL containing the recommended content to the user for viewing within a web browser. See [0050]).
Boyd does not appear to explicitly recite:


However, Zhou teaches ii) predict a plurality of self-attributes of the user based on the inputted profile of the user (Zhou discloses storing inferred attributes in a user profile.  Inferred attributes are tagged over user defined attributes. See [0058]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Boyd to incorporate the inferring user profile attributes from social information as taught by Zhou for the purpose of decrease the user involvement in providing user profile attributes thus encouraging user interaction (see Zhou [0001]-[0004]).
Boyd and Zhou fail to explicitly recite iii) predict a plurality of preferred attributes based on the plurality of self-attributes of the user.
However, Sardesai teaches iii) predict a plurality of preferred attributes based on the plurality of self-attributes of the user (Sardesai discloses determining session attributes (i.e. preferred attributes) from based on combining them with user profile attributes (i.e. self attributes). See [0041]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Boyd and Zhou to incorporate the personalized online content access experiences using online session attributes as taught by Sardesai for the purpose of reducing the use of computer memory, reducing the demand for computer processing power, and reducing the communication overhead needed (see Sardesai [0008]).
As to claim 2, Zhou teaches the input is selected from a group consisting of first name, last name, date of birth, age, contact number, gender, e-mail, verification code, and a combination thereof (see Abstract and [0013]).
(Zhou discloses inferring user profile information from social networking system. See [0005]).
As to claim 4, Zhou teaches wherein the input comprises a login credential of the user corresponding to at least one third party source (Zhous does not explicitly state the use of login credentials but social networking system commonly use them in order to connect to the social networking server and maintain privacy. See [0005]-[0007]).  
As to claim 5, Zhou teaches wherein the third party source is selected from a group consisting of a social networking application, a talent hiring application, an on-demand service provider application, a banking application, a travel application, a food provider application, a shopping application, a dating application, a matchmaking application, an e-commerce application, an educational institute application, a real-estate application, a health institute application, a photosharing application, a gaming application, a news application, event application, a social fitness application, a browsing application, an email application, and a combination thereof (See [0005]-[0007]).  
As to claim 6, Boyd teaches the input provided by performing a single-click action (Boyd describes a single action (click a mouse button). see [0050]).  
As to claim 7, Boyd teaches the input provided by performing at least one of a voice command, a gesture command, a tap on a user interface button and a keystroke on a keyboard (See [0017] and [0067]).  
As to claim 8, Zhou teaches wherein the plurality of self-attributes are selected from a group consisting of religion, community, age, height, gender, demographic profile, location, IP address, food habits, mother tongue, education, hobbies, occupation, interests, user’s personality, user-specific preferences, ethnicity, job industry, and a combination thereof (See [0025]).  
As to claim 9, Sardesai teaches wherein the plurality of preferred attributes are selected from a group consisting of religion, community, age, height, gender, demographic (see [0040]).  
As to claim 10, Zhou teaches wherein the plurality of entities are selected from a group consisting of partner seekers, job opportunities, goods, products, food items, apparels, vehicles, real-estate, educational institutes, health institutes, games, news, social fitness, events, e-commerce, media, and a combination thereof (Zhou describes product targeting via ads. See [0028]).  
As to claim 11, Boyd teaches wherein the processor is configured to provide an individual rank to the at least one match and generate a list to display at the computing device of the user (Boyd teaches the client system receives a list of one or more recommended URL(s) and associated information from the server. See [0059]). 
As to claim 14, Boyd further teaches wherein the computing device is selected from a group consisting of a personal digital assistant (PDA), a desktop computer, a television, a pager, a palmtop, a laptop, a notebook, a tablet computer, a mobile phone, a smartphone, a smart-watch, a wearable device, a portable electronic device, and a combination thereof (Boyd describes the client systems as personal computer being controlled by an individual. See [0004]).  
As to claim 15, Zhou further teaches wherein the plurality of self-attributes and the plurality of preferred attributes are predicted using a machine learning algorithm, the machine learning algorithm selected from a group consisting of SVM regression model, classification model, deep-learning model, neural network, cross-tabulation, heat-map, Bayesian classifier, decision tree, and a combination thereof (Zhou describes a machine learning algorithm in [0057]).  
As to claim 16, Zhou further teaches wherein the processor is configured to provide the user with an option to modify at least one of the self-attribute, the preferred attribute, and a combination thereof (Zhou discloses storing inferred attributes in a user profile.  Inferred attributes are tagged over user defined attributes.  This suggests the user is able to define his or her own attributes within the user profile. See [0058]).  
As to claim 17, Zhou and Sardesai both teach the user information stored in the computing device not being used for prediction of the plurality of self-attributes and the plurality of preferred attributes (Zhou discloses inferring user profile information from social networking system in [0005]. Sardesai discloses determining session attributes (i.e. preferred attributes) from based on combining them with user profile attributes (i.e. self attributes) in [0041]). 
Claim 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al (US 2003/0195884 A1), in view of Zhou et al (US 2012/0110071 A1), in view of Sardesai et al (US 2017/0147795 A1), and further in view of Srinivasaraghaven (US 2017/0017649 A1).
As to claim 12, Boyd, Zhou, and Sardesai fail to explicitly recite wherein the processor is further configured to receive a feedback from the user upon displaying the at least one match on the computing device of the user.  
However, Srinivasaraghaven teaches wherein the processor is further configured to receive a feedback from the user upon displaying the at least one match on the computing device of the user (see [0015]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Boyd, Zhou, and Sardesai to incorporate the techniques for providing a user with content recommendations as taught by Srinivasaraghaven for the purpose of improving subsequent recommendations to the user (see Srinivasaraghaven Abstract).
As to claim 13, Zhou and Srinivasaraghaven further teach wherein the processor is configured to modify recommendation of the at least one match for another user based on the feedback provided by the user (Zhou describes a connection store which logs information describing the connections between users in [0026]. Zhou also describes targeting ads for particular users and their connections in [0028]. Srinivasaraghaven allows the user to provide feedback on recommended content in [0015]. It would have been obvious to utilize this feedback of content in order to pass or non pass content on to user’s friends.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161